Citation Nr: 1632852	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty for four months in 1960.  He asserts that he was discharged from service due to a low back injury that he incurred in training at Lackland Air Force Base, and that this injury is the cause of his current low back disability.

The Veteran submitted lay statements from himself, a fellow service member, his cousin, and his sister.  The Veteran states that he hurt his back in service, and has had back problems since.  The Veteran's fellow service member and cousin state that they recall the Veteran telling them in service that he hurt his back.  The Veteran's sister states that he told her when he left service that he had hurt his back, and she further states that he has reported back problems ever since.

The Board notes that any service treatment records of the Veteran were apparently destroyed in a fire at the National Personnel Records Center (NPRC) and are unavailable.  October 2008 response from NPRC.  In February 2009, the RO requested any available sick/morning reports, and the RO later received a one-page morning report from the Veteran's unit that indicated he had been discharged.  No other records were found.  Furthermore, in response to a previous Board remand records from Sheppard and Lackland Air Force Bases were requested but determined to be unavailable.  See April 2015 VA Letter. 

Also in response to a previous Board remand, the Veteran was provided a VA examination in June 2015.  In regards to a possible relationship between the Veteran current lower back disorder and active service, the VA examiner opined that providing such an opinion "would be mere speculation due to the fact that I am unable to identify objective evidence of the Veteran's back condition or injury occurring during active duty."

The examiner's opinion is inadequate.  The United States Court of Appeals for Veterans Claims has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It is unclear from the examiner's opinion whether the phrase "it would be mere speculation" reflects the limitations of knowledge in the medical community at large and not that of the examiner.  

Therefore, it is necessary a new examination be conducted and a more detailed opinion be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA musculoskeletal examination in regards to his lower back disorder with an appropriate examiner who has reviewed the claims file and considered the Veteran's contentions.  In regard to the Veteran's lower back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a detailed rationale in a typewritten report.
In providing an opinion the examiner must specifically address the Veteran and other lay persons' reports of an in-service back injury as well as the Veteran's assertion that he has suffered continuous back problems since the in-service injury.  The examiner is reminded that, in the absence available service treatment records, the Veteran's own lay statements and recollections should be given careful consideration.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones 23 Vet. App. 382.  Additionally, the examiner should specifically discuss why an opinion cannot be provided based on the Veteran and other lay persons' description of an in-service back injury.  

2. Then, the claim must be readjudicated.  If the determination of the claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




